DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/10/2020 in which claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/15/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Objections
Claim 10 is objected to because of the following informalities: The phrase “wherein the control unit is designed to execute the method as defined in one of the preceding claims.” That language is considered as dependent claim language. The Examiner will consider the claim as independent claim. However, Applicant must correct the claim language. Appropriate correction is required.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on from another multiple dependent claim. See MPEP § 608.01(n).  Accordingly, claim 10 cannot depend from any other multiple dependent claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitations are: control unit for controlling, in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1, 6, 9 and 10, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterwind Tobias (DE 102017117610).
Regarding claim 1, as best understood, Tobias (Fig. 1) discloses a method for determining a sensor offset of a sensor in a device, in particular in a steering system for a motor vehicle (these steering systems can also be used for autonomous or semi-autonomous control of a vehicle; Tobias at [0002]), which has a first component, a second component which is movable with respect to the first component (As shown below in the reproduced in the annotated in Fig. 1), a resetting element (torsion 17), an and a sensor for determining the relative motion between the first component and the second component (As shown below in the reproduced in the annotated in Fig. 1), wherein the method comprises the following steps:
 - generating a predetermined relative motion between the first component and the second component by the actuator (The motor can be, for example, an electromechanical actuator or an electric ; 
- measuring the resulting relative motion by means of the sensor (actuator (The motor can be, for example, an electromechanical actuator or an electric motor provided with an imbalance; Tobias at [0011]);
 - storing the sensor data obtained during the relative motion (The data required for this can be determined and stored, for example, as part of a calibration of the steering system 10; Tobias at [0038]); and
 - determining a constant sensor offset of the sensor on the basis of the stored sensor data (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

    PNG
    media_image1.png
    336
    509
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Tobias discloses the claimed invention substantially as explained above. Tobias (Fig. 1) teaches wherein the generated relative motion is a periodic and symmetrical motion with maximum amplitudes (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

Regarding claim 5, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the constant sensor offset is determined as an arithmetic mean of the maximum amplitudes of the relative motion in the positive and negative directions within the at least one oscillation period from the stored sensor data (Random oscillations or vibrations of the steering system can be neglected due to the defined frequency spectrum, especially if the steering system is excited with a frequency spectrum, which differs significantly from a frequency spectrum of random oscillations and vibrations; Tobias at ¶ [0015]).

Regarding claim 6, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the motion is generated if the device is otherwise unactivated, in particular if a steering wheel of the steering system is unactivated and/or is without contact with hands (The characteristic vibrations of the area near the steering wheel represent the vibration behavior of the steering system, which is present, when the driver has not placed his hands on the steering wheel; Tobias at ¶ [0018]).

Regarding claim 7, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein a user of the device is informed of a lack of activity by the generated motion (On the one hand, the driver's hands change the mass and the moment of inertia of the upper part 12 of the steering system 10 and thus lead to a changed vibration behavior Tobias [0042]).

Regarding claim 8, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the relative motion is a rotational motion or a translatory motion between the first component and the second component (… the rotation angle of the lower end of the torsion bar is 17 determined according to one of the variants described above, and 

Regarding claim 9, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein a position-dependent deviation is determined on the basis of a maximum disruption, a disruption position in which the maximum disruption occurs, and the current position of the components with respect to one another, in particular where the maximum disruption and the disruption position are previously known (The motor can be, for example, an electromechanical actuator or an electric motor provided with an imbalance; Tobias at [0011]) and (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

Regarding claim 10, as best understood, Tobias (Fig. 1) discloses a device, in particular a steering wheel system for a motor vehicle (these steering systems can also be used for autonomous or semi-autonomous control of a vehicle; Tobias at [0002]), having a first component, a second component which is movable with respect to the first component (As shown above in the reproduced in the annotated in Fig. 1), a resetting element (torsion 17), an actuator for generating a relative motion between the first component and the second component, a sensor for determining the relative motion between the first component and the second component (The motor can be, for example, an electromechanical actuator or an electric motor provided with an imbalance; Tobias at [0011]), and a control unit for controlling the actuator and the sensor (For this, the steering wheels must be structurally adapted and have additional electrical connections to a control unit; Tobias at [0005]), wherein the control unit is designed to execute the method as defined in one of the preceding claims (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

Regarding claim 11, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the sensor is a force sensor, a torque sensor, a weight sensor, an acceleration sensor and/or a rotational acceleration sensor (… the vibrations transmitted to the sensors of the steering system can be evaluated in the context of a Fourier transformation. Such sensors can be, for example, torque sensors or rotation angle sensors; Tobias at [0022]).

Regarding claim 12, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the device is a steering system (steering system 10) for a motor vehicle (these steering systems can also be used for autonomous or semi-autonomous control of a vehicle; Tobias at [0002]) which has an upper steering train which constitutes the first component, and a lower steering train which constitutes the second component (As shown above in the reproduced in the annotated in Fig. 1).

Regarding claim 13, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the resetting element is a torsion rod (torsion 17) which connects the upper steering train to the lower steering train in a torque- transmitting fashion, wherein the sensor is configured to measure a rotation of the torsion rod (torsion 17, … the vibrations transmitted to the sensors of the steering system can be evaluated in the context of a Fourier transformation. Such sensors can be, for example, torque sensors or rotation angle sensors; Tobias at [0022]).

Regarding claim 14, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the upper steering rod has a steering wheel, wherein the current position of the components with respect to one another for determining the position-dependent sensor offset is the steering angle (wherein an amplitude response of the steering 

Regarding claim 15, as best understood, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the maximum disruption is dependent on the weight distribution and/or on the mounting angle of the steering wheel (steering wheel 14, the steering system can be stimulated to vibrate briefly at a variable frequency in such a way that a maximum amplitude of the vibrations can be determined in the frequency range used. This maximum amplitude of the vibrations can be extracted with little computing effort and compared with a characteristic resonance frequency of the steering system; Tobias ¶ [0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterwind Tobias (DE 102017117610) as applied to claim 1 above, in view of Hidaka et al. (US 2006/0113937 Al).
Regarding claim 3, as best understood, Tobias discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the relative motion is sinusoidal or is sensed in the form of square-wave signals or triangular signals by the sensor. However, Hidaka teaches or at least suggests wherein the relative motion is sinusoidal or is sensed in the form of square-wave signals or triangular signals by the sensor (ECU 14 also functions as a motor controller, and generates motor current (Iu, Iv, lw) corresponding to the sine waves of three phases which correspond to the instruction value Vq* and supplies the motor current to the stator coil of the motor 5; Hidaka at [0050]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tobias to include the relative motion is sinusoidal, as taught by Hidaka in order to suppress torque variation of the motor

Regarding claim 4, as best understood, Tobias, as modified by Hidaka discloses the claimed invention substantially as explained above. Further, Tobias teaches wherein the relative motion is measured over at least one oscillation period (Random oscillations or vibrations of the steering system can be neglected due to the defined frequency spectrum, especially if the steering system is excited with a frequency spectrum, which differs significantly from a frequency spectrum of random oscillations and vibrations; Tobias at ¶ [0015]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663